        Case 2:16-md-02724-CMR Document 853 Filed 02/14/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                                MDL 2724
PRICING ANTITRUST LITIGATION                                  16-MD-2724

                                                              HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                            PRETRIAL ORDER NO. 73
                 (ALLOWING ADDITIONAL DISCOVERY TO PROCEED)

        AND NOW, this 14th day of February 2019, upon consideration of the Parties’ Joint

Status Report dated February 13, 2019, and after the General Status Conference held on February

8, 2019, it is hereby ORDERED that:

        1.      Nothing in this Order modifies or replaces paragraphs 2 through 10 of PTO 44 or

paragraph 5 of PTO 47. For the avoidance of doubt, nothing in this Order precludes a party or

non-party from objecting to, moving to quash, or seeking a protective order excusing a response

to any discovery request.

        2.      Discovery shall proceed pursuant to paragraph 2 of PTO 44, paragraphs 3 and 4

of PTO 47, paragraph 3 of PTO 60, and paragraph 3 of this Order. Other discovery (including

initial disclosures) in all actions is stayed until July 12, 2019.

        3.      Sub-paragraph 3(c) of PTO 60 is superseded by this Order. From the date of this

Order, the employee subpoena recipients—described in Paragraph 3 of PTO 60—may produce

documents in response to subpoenas.

        4.      The DOJ will attend all monthly Status Conferences, and all parties, including the

DOJ, will be available to answer any questions from the Court regarding the limited stay.
        Case 2:16-md-02724-CMR Document 853 Filed 02/14/19 Page 2 of 2



Further, if any party concludes that new forms of discovery have become appropriate during the

term of this limited stay, the parties will collaborate and consider additional discovery. If

agreement cannot be reached, the dispute promptly will be brought to the Special Masters or the

Court for resolution.

        5.     The parties shall submit a joint status report on May 31, 2019 and every 90 days

thereafter.

               It is so ORDERED.

                                                              BY THE COURT:

                                                               /s/ Cynthia M. Rufe
                                                              _____________________
                                                              CYNTHIA M. RUFE, J.




                                                  2
